IN THE
                          TENTH COURT OF APPEALS

                              No. 10-08-00228-CR

ADAM ARISTA,
                                                        Appellant
v.

THE STATE OF TEXAS,
                                                        Appellee



                          From the 13th District Court
                            Navarro County, Texas
                           Trial Court No. 31,206-CR


                          MEMORANDUM OPINION


      The trial court revoked Adam Arista’s community supervision for aggravated

assault with a deadly weapon and sentenced him to twelve years in prison. In two

issues, Arista contends that the trial court abused its discretion by finding by a

preponderance of the evidence that he violated the terms of community supervision

where he pleaded “not true” to the State’s allegations and presented defenses to the

allegations. We affirm.
        A trial court’s revocation order is reviewed for abuse of discretion. See Rickels v.

State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006).            “In determining questions

regarding sufficiency of the evidence in probation revocation cases, the burden of proof

is by a preponderance of the evidence.” Id. at 763-64. This burden is met where the

greater weight of the credible evidence creates a reasonable belief that the defendant

has violated a condition of his probation. See id. In a revocation hearing, the trial court

is the sole judge of the credibility of the witnesses and the weight to give their

testimony. See Garrett v. State, 619 S.W.2d 172, 174 (Tex. Crim. App. 1981); see also

Antwine v. State, 268 S.W.3d 634, 636 (Tex. App.—Eastland 2008, pet. ref’d).

        The motion to revoke alleged that Arista failed to: (1) report to his community

supervision officer every thirty days; (2) report address changes to his community

supervision officer; (3) pay community supervision fees; and (4) pay court costs. At the

revocation hearing, the trial court entered a plea of “not true” on Arista’s behalf.

        Community supervision officer Debra Roberts testified that Arista was

transferred to the Tarrant County supervision office because he resided in Fort Worth.

Tarrant County supervision officer Pamela Young informed Roberts that Arista failed to

report in June, July, and August 2007. Attempts to contact Arista at his Fort Worth

residence were futile. Young left a card at Arista’s door. Arista contacted Young in

June and scheduled an appointment, but failed to report. Roberts testified that Arista

has paid no fees or court costs.

        Arista testified that he failed to report once, learned that his girlfriend was

pregnant, and quit reporting because he expected to be placed in jail for failing to


Arista v. State                                                                        Page 2
report. He turned himself in after the birth. He denied contacting his supervision

officer in June or being in contact with anyone from the supervision office. He further

testified that no one came to his home, left a card at his home, or attempted to contact

him.     Although employed, Arista claimed that he was unable to make payments

because he was assisting his sister and supporting his girlfriend financially. He denied

moving from the Fort Worth address that he had given to the supervision office.

        Arista testified that he did not understand the conditions of community

supervision. He claimed that he was only informed of the condition regarding anger

management classes and was not told to perform community service. He stopped

attending classes when he quit reporting. He also had no transportation. He testified

that he now has a job that would enable him to make payments and he has a car for

transportation. The trial court found all but the address change allegation to be ”true.”

        As to the first of the State’s allegations, Arista admitted failing to report to his

supervision officer. He offered no explanation for his failure to report, but admitted

that he “blew [the conditions] off” and had no excuse. His admission alone is sufficient

to support revocation. See Espinoza v. State, 486 S.W.2d 315, 317 (Tex. Crim. App. 1972).

However, Arista contends that he raised defenses to the State’s allegations. Although

he does not identify the specific defenses on which he relies, his testimony at the

revocation hearing raised issues as to his lack of transportation, his understanding of

the conditions, and due diligence on the part of community supervision officers.

        First, the record does not establish that Arista had no available means of

transportation. He testified that his sister drove him to work. See Black v. State, No. 14-


Arista v. State                                                                       Page 3
04-00471-CR, 2005 Tex. App. LEXIS 5849, at *1 (Tex. App.—Houston [14th Dist.] July 28,

2005, no pet.) (not designated for publication) (Black’s “testimony that he was unable to

comply with conditions does not greatly outweigh the evidence in the record that

transportation was, in fact, available to him.”).

        Second, the record contains evidence controverting Arista’s claims that the

conditions were not explained to him. He admitted that the conditions were explained

by his attorney, the judge, and a supervision officer. He also admitted testifying that he

understood the conditions.             Both Roberts and supervision officer Scott Heaton

confirmed that the conditions were reviewed with Arista. Arista signed a statement

acknowledging that the conditions were read and explained to him and that he

understood them. See Jones v. State, 176 S.W.3d 47, 51 (Tex. App.—Houston [1st Dist.]

2004, no pet.) (rejecting argument that conditions were not explained, as Jones received

a written copy of the conditions and acknowledged receiving them).

        Third, Arista denied being contacted by community supervision officers. See

TEX. CODE CRIM. PROC. ANN. art. 42.12 § 24 (Vernon Supp. 2008).1 Yet, the trial court

heard contrary testimony from Roberts. The record also contains two letters from


1
        The due diligence defense states:

        For the purposes of a hearing under Section 5(b) or 21(b), it is an affirmative defense to
        revocation for an alleged failure to report to a supervision officer as directed or to remain
        within a specified place that a supervision officer, peace officer, or other officer with the
        power of arrest under a warrant issued by a judge for that alleged violation failed to
        contact or attempt to contact the defendant in person at the defendant’s last known
        residence address or last known employment address, as reflected in the files of the
        department serving the county in which the order of community supervision was
        entered.

TEX. CODE CRIM. PROC. ANN. art. 42.12 § 24 (Vernon Supp. 2008).


Arista v. State                                                                                         Page 4
Young, mailed to Arista’s Fort Worth address, advising Arista of his failure to report

and requesting that he contact her. See Antwine, 268 S.W.3d at 637 (When Antwine quit

reporting, his supervision officer attempted to contact him at his last known address).

        The only other defense raised addresses Arista’s inability to pay the fees and

costs imposed by the community supervision order. See TEX. CODE CRIM. PROC. ANN.

art. 42.12 §21(c) (Vernon Supp. 2008).2 However, in order to obtain a reversal, Arista

“must successfully challenge each finding on which the revocation is based.” Harris v.

State, 160 S.W.3d 621, 626 (Tex. App.—Waco 2005, pet. dism’d) (emphasis added).

Proof of “any one of the alleged violations of the conditions of community supervision is

sufficient to support a revocation order.” Leach v. State, 170 S.W.3d 669, 672 (Tex.

App.—Fort Worth 2005, pet. ref’d).            Because the evidence is sufficient to support

revocation of Arista’s community supervision for failure to report, we need not address

the inability to pay defense.

        Accordingly, we overrule Arista’s sole issue and affirm the judgment.



                                                              FELIPE REYNA
                                                              Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed March 4, 2009
Do not publish
[CR25]

2        When the State alleges that the defendant violated the conditions of community supervision by
failing to pay community supervision fees or court costs, it must “prove by a preponderance of the
evidence that the defendant was able to pay and did not pay as ordered by the judge.” TEX. CODE CRIM.
PROC. ANN. art. 42.12 §21(c) (Vernon Supp. 2008) (emphasis added).


Arista v. State                                                                                Page 5